Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 1 of 17 PAGEID #: 2980
                                                                                     Paige Aff.
                                                                                       Ex. 7

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   DEARREA KING,
                                                     Case No. 2:18-cv-1060
                         Plaintiff,
                                                     Judge Edmund A. Sargus
          v.
                                                     Chief Magistrate Elizabeth P. Deavers
   CITY OF COLUMBUS, OHIO, et al.,
                                                             EXPERT REPORT OF
                         Defendants.                          THOMAS B. PAIGE


  I submit this expert report to Plaintiff Dearrea King on behalf of Defendants City of
  Columbus and Bryan Mason. My name is Thomas B. Paige, and I am an employee of the
  City of Columbus. I am also an Officer with the Columbus Division of Police, which is also
  known as the Columbus Police Department, Division, Department, or simply CPD. I am a
  Recruit Training Instructor and a Defensive Tactics Instructor with the Division's Training
  Bureau.

  I was asked by the Columbus City Attorney's Office to review an incident that occurred
  on September 14, 2016, at approximately 7:45 p.m. in the City of Columbus, County of
  Franklin County, and State of Ohio. The incident involved Decedent Tyre M. King and
  CPD Officer Bryan Mason. The opinions expressed in this report are based on my twenty-
  eight years of experience as a Law Enforcement Officer, Ohio Peace Officer Basic
  Training Instructor, Subject Control Instructor, upon my education, training, and
  experience, and upon my review of the materials submitted to me by the City of Columbus
  City Attorney's Office. I also hold those opinions to a reasonable degree of professional
  certainty.

  I have testified in federal court cases. I have testified at least 52 times before the Franklin
  County Grand jury and in several law enforcement criminal cases throughout my twenty-
  eight years of service. I am a certified Subject Matter Expert in Subject Control through
  the Ohio Peace Officers Training Commission, and my experience includes instruction to
  officers throughout the country and throughout the State of Ohio on all concepts, issues,
  and procedures related to threat assessment and to approaching, controlling, and
  restraining resistive subjects. Attached to this report is my personal resume.
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 2 of 17 PAGEID #: 2981




  I.     OVERVIEW OF EVENTS

  Mason began his employment with the Columbus Division of Police on December 16,
  2006. He graduated from the Columbus Police Academy on June 22, 2007, and he
  became a certified law enforcement officer with the City of Columbus, Ohio. Mason swore
  an oath to uphold the laws of the City of Columbus, the State of Ohio, and the United
  States of America.

  On September 14, 2016, Mason was working his regular CRT-5 assignment, and his duty
  hours were 2:00–10:00 pm. CRT assignments place emphasis on community interaction,
  bike patrol, and proactive policing efforts. Mason was partnered with CPD Officer Robert
  Reffitt who was driving the cruiser during their shift.

  Mason's and Reffitt's duties the afternoon of September 14, 2016, included looking for a
  car that was stolen from the Franklin Park Area, conducting a traffic stop, and speaking
  to a group of teenagers who were loitering behind a vacant house near Mt. Vernon Plaza.
  Mason and Reffitt had just returned to their cruiser after eating dinner—and were leaving
  the substation lot at approximately 7:40 pm—when CPD communications aired a call
  involving an armed robbery in the area of 18th Street and East Broad Street. As Reffitt
  was driving east on East Broad Street from High street, Mason informed Reffitt of
  additional information that was being posted on Patrol View (or, the cruiser's computer),
  to include that an individual had been robbed at gunpoint by a group of at least three or
  four male black suspects. At least one of the suspects was described as wearing a black
  hoodie, and the suspects had fled the scene southeast on foot.

  CPD Officers Ryan McKee and Kevin Yankovich were both working a special duty
  assignment at the time. McKee's and Yankovich's special duty assignment was Nelson
  Park Apartments Special, which is located at Maryland Avenue and Nelson Road. Their
  special duty hours were 5:30–9:30 pm, and they were assigned marked Cruiser # R-72.
  That cruiser was not equipped with a video system.

  McKee and Yankovich were driving southbound on Ohio Avenue, approaching Long
  Street, when CPD communications aired a robbery at gunpoint at East Broad Street and
  South 18th Street. Yankovich was driving, and the two proceeded to that location. Upon
  their arrival, McKee and Yankovich were met by four individuals, one of whom had been
  robbed. The officers were told that the suspects ran in a southeastern direction. The
  suspect with the firearm was one of the four who fled on foot.

  Yankovich drove southbound on South 18th Street and turned eastbound on Oak Street.
  He then drove northbound on Hoffman Avenue, and as Yankovich and McKee
  approached Broad Street, they observed a group of males in the roadway on Hoffman
  Avenue, south of Broad Street. One of the individuals was wearing a white t-shirt and the
  other was wearing a dark colored t-shirt.




  Expert Report of Thomas B. Paige                                              Page 2 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 3 of 17 PAGEID #: 2982




  At about that same time, Reffitt had been driving east on Broad Street. He had passed a
  British Petroleum gas station on the south side of the street and had just turned right
  (south) onto Hoffman Avenue.

  As Yankovich and McKee were approaching the individuals in the roadway on Hoffman
  from the south and as Reffitt and Mason were approaching the group from the north, two
  of the individuals took off running. Mason observed one male black in a white tee shirt
  standing on the sidewalk near the cruiser. The third individual just remained stationary.
  Yankovich and McKee exited their cruiser and began to chase the two fleeing suspects
  on foot, and they both had drawn their duty weapons. Yankovich and McKee pursued the
  two fleeing individuals into a back yard of one of the residences on the west side of
  Hoffman, and these two individuals jumped over a fence. At one point, Yankovich was
  able to get the gate open.

  From the north, Reffitt stopped his cruiser south of East Capital Street, and Mason quickly
  exited the cruiser. He told Reffitt that the individuals were running westbound. Mason also
  ran west on East Capital Street attempting to cut off the path of the individuals if they
  decided to run northbound.

  Having prior knowledge that the individual were suspected of being involved in armed
  robbery by firearm, Mason had drawn his duty weapon as he gave chase. As Mason
  approached South 19th Street, he looked south and immediately saw two male blacks
  running northbound at a full sprint directly toward him. The males were approximately
  fifteen-twenty yards south of him.

  The first male suspect (Demetrius Braxton) was running about five feet ahead and to the
  left of the second male (King). The two suspects were being chased by two CPD officers.
  Mason moved to the center of South 19th Street, raised his weapon, and began shouting
  verbal commands to the suspects to "get down" or "get on the ground." Almost
  immediately, the first male in dark clothing (Braxton) dropped down onto his chest near
  the middle of the alley with his hands open and his arms spread out to the sides of his
  head. Braxton was fifteen to twenty feet southwest of Mason.

  The second male suspect (King) was running to the right and slightly behind (southeast)
  of Braxton. Mason shifted his sight to focus on King, who was not listening to his
  commands. Mason took two steps closer to the passenger side of a car that was parked
  just to his east on a small blacktop area behind 27 and 29 Hoffman Avenue. Mason
  immediately saw what he believed to be the grip of a handgun tucked in King's front
  waistband. King tugged on the handgun a couple of times before the firearm cleared his
  waistline, and a laser sight on the firearm was visible as King was pulling it form his
  waistband. Mason fired his weapon three times in rapid succession. Once King fell to the
  ground, Mason asked Reffitt to cover him, and Mason went over and handcuffed King.
  Mason then asked Reffitt to request a medic. Mason then observed the gun on the ground
  slightly under the front bumper of the parked car.



  Expert Report of Thomas B. Paige                                               Page 3 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 4 of 17 PAGEID #: 2983




  Reffitt observed King pulling the handgun from the area of his waistband, but Reffitt did
  not fire because he would be shooting through the window of the vehicle and thus did not
  believe he had a clear shot. Yankovich and McKee took Braxton into custody.

  II.    GENERAL OPINIONS

  Opinion 1: Mason was acting in his official capacity as a CPD Officer on September
  14th, 2016.

  Mason began his employment with the Columbus Division of Police on December 16,
  2006. He graduated from the Columbus Police Academy on June 22, 2007, and he
  became a certified law enforcement officer with the City of Columbus, Ohio. Mason swore
  an oath to uphold the laws of the City of Columbus, the State of Ohio, and the United
  States of America.

  On September 14, 2016, Mason was working his regular CRT-5 assignment, and his duty
  hours were 2:00–10:00 pm. CRT assignments place emphasis on community interaction,
  bike patrol, and proactive policing efforts.

  On the afternoon of September 14, 2016, King, Braxton, Jaronn Collins, and two minors
  (PR and AB) were all occupants in a stolen vehicle (CPD report number 160822092).
  They developed a plan to rob someone to buy gas for the vehicle. (Informational Summary
  #43 Interview of Akilah Bulger). Collins approached Michael Ames and asked him what
  time it was. Unsure of the time, Ames kept walking. Ames was then approached by
  Braxton, who drew a firearm from the right side of his waistband and pointed it at Ames.
  Braxton threatened to shoot Aimes if Aimes did not empty his pockets. Ames set his
  wallet, keys, phone, e-cigarette, and ten dollars cash on the ground. Braxton told Ames
  to turn around and walk away. Ames took all of his items except for the ten dollars.
  Braxton took the money and told Ames that, if he turned around and looked back, Braxton
  would shoot him.

  Sarah Yantis and Felicia Johnson were both standing at the corner of South 18th Street
  and East Broad Street. Yantis observed Braxton pointing the firearm at Ames for what
  she believes was three minutes, even as Ames walked away. Yantis and Johnson called
  911 and told personnel in real time what was going on. They also provided a clothing
  description and a direction of travel of those involved in the robbery. After the robbery
  was over, Ames went over to Yantis and Johnson, and he remained with them until
  officers arrived on scene.

  Mason and Reffitt had just returned to their cruiser after eating dinner. They were leaving
  the substation lot at approximately 7:40 pm when dispatch aired a call involving an armed
  robbery in the area of 18th Street and East Broad Street. Sworn CPD personnel have a
  duty to take prompt, effective action regarding anything that comes to their attention
  requiring a police response within the City of Columbus (CPD Rule of Conduct 1.08(A),
  6/30/15). It is thus my opinion that Mason was acting in his official capacity as a CPD


  Expert Report of Thomas B. Paige                                               Page 4 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 5 of 17 PAGEID #: 2984




  Officer in responding to the armed robbery call on September 14, 2016, and it was during
  Mason's response to this call that he encountered King.

  Opinion 2: Mason was acting in his official capacity as a CPD Officer when he
  responded to the area of South 18th Street and Hoffman Avenue on September 14,
  2016.

  As noted above, Mason was acting in his official capacity as a CPD Officer in responding
  to the armed robbery call on September 14, 2016, and it was during Mason's response to
  this call that he encountered King

  Aggravated Robbery is defined by Ohio Revised Code 2911.01

  (A)   No person, in attempting or committing a theft offense, as defined in section
  2913.01 of the revised Code, or in fleeing immediately after the attempt or offense, shall
  do any of the following:

  (1)    Have a deadly weapon on or about the offender's person or under the offender's
  control and either display the weapon, brandish it, indicate that the offender possesses it,
  or use it;

  (2)   Have a dangerous ordnance on or about the offender's person or under the
  offender's control;

  (3)    Inflict, or attempt, serious physical harm on another.

  Mason had a duty to respond to the area where a citizen had just reported being the victim
  of an aggravated robbery. "Sworn personnel of the Columbus Division of Police, shall
  take prompt, effective action regarding anything that comes to their attention requiring a
  police response within the City of Columbus. Specifically, no exceptions apply in life-
  threatening situations." (CPD Rule of Conduct 1.08(A), 6/30/15).

  As Mason and Reffitt turned southbound onto Hoffman Avenue, they observed another
  CPD cruiser heading northbound, only one block from their location. That cruiser quickly
  come to a stop, the doors came open, and Yankovich and McKee began to chase two
  male suspects believed to be involved in the aggravated robbery. Mason began to parallel
  the foot chase from the north. Its best practice that setting up a perimeter is an effective
  way to contain a foot chase. It is also common practice that Mason should have his
  weapon drawn due to the nature of the offense at issue (Aggravated Robbery).

  CPD Standard Operating Procedures for a Robbery Just Occurred (10-41):

  1.     Two officer run.




  Expert Report of Thomas B. Paige                                                Page 5 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 6 of 17 PAGEID #: 2985




  2.     Both officers shall respond to the scene and any additional units shall circulate the
  area in search of the suspect(s).

  3.    The nearest available supervisor and police helicopter, if available, shall be
  contacted and respond if necessary.

  4.      Communicate and coordinate the response. When possible, establish a perimeter
  in situations where the incident appears likely.

                                             ***

  7.     Locate the victim(s) to determine if an actual robbery has occurred.

          a.     Immediately broadcast a detailed physical description, vehicle, direction of
  travel, and time lapse since the offense occurred.

        b.     Verify if a weapon was seen or implied and advise Communications Bureau
  and other responding sworn personnel.

         c.      Request response from EMS if needed

  (CPD Patrol SOP 2.02, 4/30/15).

  Opinion 3: Mason's actions and responses on September 14, 2016, were consistent
  with generally accepted national law enforcement guidelines, training, and best
  practices when he attempted to deescalate the immediate threat posed by King.

  Mason, Yankovich, and McKee were shouting verbal commands directing Braxton and
  King to comply with their lawful orders. Initially, Braxton and King continued to run from
  McKee and Yankovich. Mason was able to effectively set up a perimeter and give
  commands. Braxton instantly complied with Mason's commands. At a distance of fifteen-
  twenty yards, Braxton dropped down onto his chest in the middle of the alley. King,
  however, continued to actively resist and to flee, thus ignoring Masons' commands.

  The National Consensus Policy on Use of Force defines de-escalation as taking action or
  communicating verbally during a potential force encounter in an attempt to stabilize the
  situation and reduce the immediacy of the threat so that more time, options, and
  resources can be called upon to resolve the situation without a use of force or with a
  reduction in the force necessary. De-escalation may include the use of such techniques
  as command presence, advisements, warnings, verbal persuasion, and tactical
  repositioning (National Consensus Policy on Use of Force, October 2017)

  Mason had a split second to decide what action to take as he observed King and Braxton
  running towards him at a full sprint and at a distance of only 15-20 yards. Mason began
  shouting "Get down!" or "Get on the ground!" In this short time frame, Mason had to



  Expert Report of Thomas B. Paige                                                Page 6 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 7 of 17 PAGEID #: 2986




  perceive, evaluate, decide, and act. Mason was able to observe Braxton's compliance
  and King's noncompliance. Mason was able to observe what he recognized as the grip of
  a firearm tucked into King's waistband. Mason also had reason to believe that at least
  one of the two individuals he was observing possessed a firearm and had just used in
  during an armed robbery. Still, Mason did not use lethal force to stop King at this instant.
  He did not use lethal force even at the moment King put his hand on the hand grip of the
  firearm and tugged on the it to remove it. Mason was clearly trying to deescalate the
  encounter with King, knowing that he was dealing with a person suspected to be involved
  in an armed aggravated robbery and seeing a firearm in that person's waistband.

  Ohio Revised Code defines force as "any violence, compulsion, or constraint physically
  exerted by any means upon or against a person or thing." (R.C. § 2901.01 (A)(1), 2016).
  Further, a "use of force is used to control resistive or aggressive behavior toward the
  involved personnel, other parties, or property and results in the following Levels of
  Control." (CPD Directive 2.01(I)(A), 6/30/14). The controls listed in the CPD Directive 2.01
  (B) are a progression of techniques used to control a suspect's actions. The use of force
  Levels of Control used by the CPD are as follows:

  Level 0:      Officer presence, verbal and non-verbal commands, searching,
  handcuffing, sparking a taser for compliance, use of flashbangs and multiple baton rounds
  as diversions

  Level 1:     Empty hand control, pressure points, grounding techniques and joint
  manipulations

  Level 2:       Use of chemical spray

  Level 3:       Use of electronic device (electronic custody belt or taser)

  Level 4:       Hard empty hand control (strike/punch/kick)

  Level 5:       Use of impact weapon (baton/flashlight)

  Level 6:       Police K-9 bite

  Level 7:       Less lethal weapons (beanbag/multiple baton rounds/stinger cartridges)

  Level 8:       Deadly Force

  (CPD Directive 2.01(B), 6/30/14).

  These Levels of Control guide CPD Officers in a progression of techniques to control a
  suspect's actions. However, there is no mandate in policy or within the law to sequencing
  through a list of various force options. The standard that all law enforcement officers must




  Expert Report of Thomas B. Paige                                                Page 7 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 8 of 17 PAGEID #: 2987




  follow in the use of any type of force against a citizen is derived from the U.S. Supreme
  Court case of Graham v. Connor, 490 U.S. 386 (1989). As the Supreme Court stated:

                 [A]ll claims that law enforcement officers have used excessive
                 force—deadly or not—in the course of an arrest, investigatory
                 stop, or other "seizure" of a free citizen should be analyzed
                 under the Fourth Amendment and its 'reasonableness'
                 approach.

                 The "reasonableness" of a particular use of force must be
                 judged from the perspective of a reasonable officer on the
                 scene, rather than with the 20/20 vision of hindsight…. The
                 calculus of reasonableness must embody an allowance for
                 the fact that police officers are often forced to make split-
                 second judgements, in circumstances that are tense,
                 uncertain and rapidly evolving about the amount of force that
                 is necessary in a particular situation.

  Id at 395, 396–97

  The Court has also provided some general guidance as to what should be viewed as
  relevant when law enforcement officers are decided whether to use force and what force
  to use during an arrest/seizure. The totality of the facts and circumstances confronting
  the officer at the moment are important, particularly:

  a)     The severity of the crime suspected

  b)     Whether the suspect poses an immediate threat to the safety of officers or others

  c)     Whether the suspect is actively resisting

  d)     Whether the suspect is attempting to evade arrest by flight

  Opinion 4: Mason complied with national law enforcement guidelines, training and
  best practices when he drew his firearm and pointed it at Braxton and King, who
  were aggravated robbery suspects.

  As Mason headed towards the area of South 18th Street and East Broad Street, he
  became aware of additional information about the run that was being posted on Patrol
  View (cruiser computer), as well as on the main radio channel. Importantly, he learned
  the victim of the robbery had been robbed at gunpoint. Information was also received on
  the clothing descriptions as well as the number participants in the robbery. As Mason
  exited his cruiser to assist in the foot pursuit of Braxton and King, he drew his weapon.




  Expert Report of Thomas B. Paige                                                Page 8 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 9 of 17 PAGEID #: 2988




  Drawing his weapon was an appropriate response based on the totality of the
  circumstances and the high probability that either Braxton or King (or both) were armed.

  Law enforcement officers are not trained to withhold an action in order to protect
  themselves and others. To the contrary, they are trained to recognize the duty they have
  to protect themselves and others. The Ohio Revised Code defines "deadly force" as any
  force that carries a substantial risk that it will proximately result in the death of any person
  (O.R.C.§ 2901.01(A)(2), 2016). In Tennessee v Garner,471 U.S. 1 (1985), the U.S.
  Supreme Court has provided that deadly force is appropriate if an officer has "probable
  cause to believe that the suspect poses a threat of serious physical harm." Thus, CPD
  law enforcement officers may use deadly force to achieve seizures in two general
  contexts:

  1.     To protect themselves or others from immediate threats of serious physical injury;
  and /or

  2.     To prevent escape of a fleeing "dangerous" person

  "Imminent" means that the danger could happen at any moment—it does not have to
  have happened, or be happening yet, but could happen at any moment. Patrick, Hall
  (2010).

  Mason was correct in drawing his firearm based on the information known to him at the
  time. At the time, he had probable cause to believe that Braxton and King posed an
  imminent threat of serious physical harm to himself and/or others. He had probable cause
  to believe that they had just participated in an armed robbery, and thus he had reason to
  believe that either or both of them was still armed. Thus, it is my opinion that Mason
  complied with national law enforcement guidelines, training, and best practices when he
  drew his firearm and pointed it at Braxton and King, who were fleeing aggravated robbery
  suspects at the time.

  Opinion 5: Mason complied with national law enforcement guidelines, training and
  best practices when he fired his weapon at King.

  Upon perceiving the imminent threat of serious physical harm that King posed to himself
  and others, Mason shouted commands for King to get down and to comply, just as
  Braxton had done. It is impossible for an officer to know what a particular subject is going
  to do. An officer can only react to what the subject does and what the officer reasonably
  infers the subjects' intentions to be. This illustrates the unavoidable necessity that officers
  must train to respond to the threat and not the action. Mason showed great restraint when
  he first observed the grip of a firearm in the waistband of King. He did not fire at that
  moment, and instead moved from the center of the alley towards the parked vehicle in
  hopes of providing himself with some cover. He continued shouting commands.




  Expert Report of Thomas B. Paige                                                    Page 9 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 10 of 17 PAGEID #: 2989




   King came to stop with a quick stutter step. He then reached and put his hand on the
   hand grip of the firearm. Mason did not fire his weapon until the firearm that King was
   holding was clearly visible in front of his torso and he could see the laser sight on the
   bottom of the barrel. Mason fired three shots in rapid succession until he perceived the
   threat had stopped. Mason had a duty to protect himself and others. The U.S. Supreme
   Court in Graham v. Connor (1989) stated that "[o]fficers are often forced to make split-
   second judgments—in circumstances that are tense, uncertain, and rapidly evolving—
   about the amount of force that is necessary in a particular situation." Id at 396–397.

   Time is a critical factor in determining the amount of force that can be applied in various
   situations. Most deadly confrontations begin and end within three seconds. The Force
   Science Institute has performed several studies on action versus reaction, and one of
   their key findings is that a deadly threat can unfold at a speed of one quarter of a second
   or less. (Force Science Institute Ltd., Gun in Waistband, 2016). In a series of experiments
   with officers from Tempe, Arizona, researchers discovered that the average time for
   officers to shoot when cued with a light was 0.31 seconds. Three-quarters of that time
   (0.23 seconds) was taken up with processing and one fourth (0.08 seconds) with the
   actual physical motion of moving the finger from the resting position and firing (Lewinsky
   and Hudson, 2003a).

   When Mason observed the handgrip in King's waistband, he was already mathematically
   at risk of being shot. Given the above listed information from the Tempe study, it taking
   0.31 seconds to perceive and react to a threat. It only takes an average of .23 seconds
   for a person to draw a gun tucked in a waistband/combat tuck and discharge a round.
   The fastest time in the study was 0.09 seconds (Lewinski 2000). This research supports
   what is commonly stated as "action is always faster than reaction" (Honig and Lewinsky,
   2008, p.141).

   Mason was pursuing two suspects from an armed robbery and was giving verbal
   commands for them to stop and get down. Braxton complied. King did not. Instead, King
   continued to resist commands, began to change his course of flight, and started to draw
   what appeared to be a deadly weapon from his waistband. This was the dramatic change
   in circumstances that led Mason to fire his weapon at King. Mason complied with national
   law enforcement guidelines, training, and best practices when he fired his weapon at
   King.

   Opinion 6: Handcuffing King and rendering aid complied with national law
   enforcement guidelines, training, and best practices.

   When Mason saw that King had fallen to the ground, he was still unaware of where the
   weapon was. Mason began making an assessment of Kings' condition, and he asked
   Reffitt to cover him as he approached King. King's intentions and physiological state were
   not known at the time. Human beings are remarkably resilient when it comes to surviving
   gunshot wounds. Once King was secured, Reffitt immediately requested medical
   assistance.


   Expert Report of Thomas B. Paige                                              Page 10 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 11 of 17 PAGEID #: 2990




   On April 11, 1986, in Dade County, Florida eight FBI agents engaged robbery suspects
   Michael Lee Platt and William Russell Matix. (Forensic Analysis of the April 11, 1986, FBI
   Firefight (2006)). In the gunfight that ensued, there were a total of 145 rounds exchanged,
   two agents were killed, and another five agents were wounded before both suspects were
   killed. During the incident, Platt was shot six times, and Matix was shot twelve times. Later
   toxicology test established that both subjects' were able to fight, fire, and try to escape
   through multiple traumatic gunshot wounds and without the assistance of any chemical
   means. Both Platt and Matix were found to have been drug free. It has since been found
   that 64% of gunshot victims with wounds to the chest and abdomen and 36% of those
   with wounds to the head and neck can survive more than five minutes. Some are even
   able to perform strenuous activity and to continue to physically resist. Thus, for the safety
   of officers and others, a subject is not totally controlled until he is controlled in handcuffs,
   patted down, and searched for additional weapons. It is not until any possibility of a threat
   is mitigated that medical personnel can begin to safely attend to an injured subject. Thus,
   it is my opinion that handcuffing King before rendering aid complied with national law
   enforcement guidelines, training, and best practices.

   III.   FACTS, DATA & ADDITIONAL OPINIONS

   It only takes an average of 0.23 seconds for a person to draw a gun tucked in a
   waistband/combat tuck and discharge a round (Force Science Institute Ltd, 2019). An
   arm can move so fast that it is virtually impossible to intentionally hit it with a firearm. This
   makes shooting to wound or shooting a weapon out of someone's hand virtually
   impossible.

   If a person is falling forward where his head is parallel to the ground, essentially face
   forward toward the ground and pointed towards the officer, that motion can be
   accomplished in 0.5 seconds or less. It takes an officer at an absolute minimum 0.25
   seconds to recognize such an action and react to it. While officers are responding to a
   threat and shooting as the suspect falls through the plane of center mass, it is very likely
   that the subject may be struck in the neck or head area. (Force Science Review Study
   2013).

   If someone is stepping towards or away from an officer, he has made that movement in
   the less time it would take the officer to even make the decision to shoot, let alone the
   time required to implement that decision. Thus, there can be dynamic motion on the part
   of the subject occurring within an almost instantaneous amount of time. (Force Science
   Review Study 2013).

   The cadence of fire for the average police officer is 0.25 seconds to fire a round. A
   cadence of four rounds per second is quite common. It also takes an officer time to stop
   shooting. The officer must perceive a change in circumstances, process that change, and
   then react to that change. If an officer were to take 0.56 seconds to react to a stop-
   shooting signal, approximately three (extra) rounds could be fired by the officer as an
   automatic sequence after the signal to stop had already occurred. The slower the officer's


   Expert Report of Thomas B. Paige                                                    Page 11 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 12 of 17 PAGEID #: 2991




   reaction time, the greater number of shots that can be fired before a conscious stopping
   can occur (Force Science Review Study 2013).

   It also takes time to detect the change based on what the officer is focused on. The officer
   may or may not immediately detect a significant change on the part of the subject. The
   average human reaction time is 1/3 of a second. This time includes the time an officer
   needs to perceive the threat and react to it by pulling the trigger one time. Reaction time
   with complex visual stimulus can be as slow as 0.56 or 0.5 seconds. (Hudson B., Lewinski
   B. 2003).

   The average person can over 21 feet in 1.7 seconds and cover 7 feet in 2/3 of a second.
   Mason observed King running full speed towards him at a distance of 15–20 yards. When
   Mason fired his weapon King was standing at the front driver's side bumper area of the
   parked Honda as Mason was standing by the passenger side B-pillar area. Current
   training teaches officers to fire until the threat ceases or is definitively neutralized. Mason
   stated he stopped firing once King fell. Mason, in this case, fired his weapon within a
   distance of (8–15 feet) from the subject, which was at or within the reactionary gap. The
   reactionary gap is the distance an officer must keep between him/herself and the suspect
   in order to respond to any sudden threat. According to the Ohio Peace Officers Training
   subject control manual, the reactionary gap depends on the height/reach of the subject,
   if they have a weapon, and the effective range of that weapon (e.g., knife versus a long
   stick). In general, most feel that 6–8 feet is an appropriate distance. The reactionary gap
   must eventually be closed in order to place a subject in handcuffs.

   A 13 year old with a handgun is more than capable of killing someone, as evident in the
   May 22, 2019 shooting in Columbus, A 13 year old shot two 14 year olds, wounding one
   and killing the other (Associated Press, May 30, 2019).

   In the book Code of the Street, Elijah Anderson (Charles and William L. Day Professor of
   the Social Sciences and Professor of Sociology at the University of Pennsylvania, and
   Director of the Philadelphia Ethnography Project) wrote, "A drawn gun is a blunt display
   of power….The films, along with rap music as well as their everyday experiences, help
   youths become inured to violence and perhaps, death itself." (Pages 125,135).

   The instances of subjects with toy guns and police confronting them is not a new issue.
   The publicity associated with toy gun incidents and concomitant public concern prompted
   federal legislation requiring that toy guns have a "blaze orange" marking. Congress
   mandated in Public Law 100-615, June 1990, that a study be conducted to examine the
   relationship between toy or imitation guns and crime.

   Between January 1, 1985, and September 1, 1989, a total of 15,162 imitation gun
   incidents were identified. During this same time period, there were 31,650 reported
   imitation gun seizures by the police where there was some type of crime or encounter.
   (Toy Guns: Involvement In Crime and Encounters With The Police, June 1990, Page 10).



   Expert Report of Thomas B. Paige                                                  Page 12 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 13 of 17 PAGEID #: 2992




   The first type of incident was the commission of a crime with an imitation gun being
   intentionally used as an instrumentality of the crime. Generally, the suspect would
   brandish the gun as if it were a real weapon. The most common crime was robbery (Toy
   Guns: Involvement In Crime and Encounters With The Police, June 1990, Page 18).

   The second type of incident found could be classified a mistaken encounters. These
   occurred when a citizen and/or officer encountered a person with a toy gun, but as a result
   of the gun's appearance and the circumstances of the incident, the people reacted as if
   the gun were real (Toy Guns: Involvement In Crime and Encounters With The Police,
   June 1990, Page 9).

   A third category of occurrences were the officer-involved shooting in a non-criminal
   situations. In these incidents, the circumstances facing the officer reasonably appeared
   threatening and /or criminal. As a result of multiple factors, the officer used deadly force
   against a person and a crime was not being committed, but the erratic behavior of the
   person caused the shooting (Toy Guns: Involvement In Crime and Encounters With The
   Police, June 1990, Page 10).

   The final incident type is the commission of a crime and/or the brandishment of a toy gun
   as a real weapon resulting in an officer involved shooting. In these cases, the suspect
   was involved in a crime (or a criminal attempt) and attempted to dissuade officer
   intervention by acting as if the imitation weapon were real. These incidents typically
   involved some form of overt behavior prompting the officer's decision to shoot (Toy Guns:
   Involvement In Crime and Encounters With The Police, June 1990, Page 20).

   Richard Turner III, the President of Umarex USA, which is the manufacturer of the 40XP
   pistol that King had in his possession, was deposed in this matter on March 29, 2019.
   During the deposition, Turner agreed that the Umarex air pistol is not an exact replica of
   a real firearm but has features similar to a real semi- automatic handgun and functions
   like a real handgun. The 40XP has a functioning slide, a frame, a trigger assembly, and
   a drop out magazine. The 40XP is made from a combination of metals and polymers.
   Turner also read from the warning label, "Warning: not a toy. Adult supervision is required,
   misuse or careless use may cause serious injury or death. May be dangerous up to 325
   yards."

   Turner also read the warning label of the second page of the owner's manual that reads:
   "Warning: do not brandish or display air gun in public, it may confuse people and may be
   a crime. Police and others may think it is a firearm. Do not change the coloration and
   markings to make it look more like a firearm. That is dangerous and may be a crime."

   The 40XP pistol that King had when he was shot by Mason also had a laser sight mounted
   on the front rail underneath that does not come standard on the air pistol. Turner was
   asked what would be the purpose of adding a laser sight to the 40XP or any other air
   pistol. He replied, "It is for helping to sight in or to, you know, it is target acquisition."



   Expert Report of Thomas B. Paige                                                 Page 13 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 14 of 17 PAGEID #: 2993




   When Mason suddenly encountered King, King was armed with the 40 XP air pistol that
   looked and functioned like an actual firearm and that had been modified with a laser sight
   to further appear to be a real firearm. Mason's split second response was clearly
   reasonable when confronted with what appeared to be a fully functioning firearm carried
   by the suspect of an aggravated robbery that had just occurred.

   It is my opinion based upon the Police Executive Research Forum (PERF) study that the
   common theme in the police involved shootings stem from the noncompliance or erratic
   behavior of the subject when confronted by officers. (Toy Guns: Involvement In Crime
   and Encounters With The Police, June 1990, Page 10). These finding mirror the actions
   of King on September 14, 2016. Braxton complied with Mason's commands and got down
   on the ground. King, on the other hand, continued to run and tried to brandish what looked
   like a gun.

   IV.    CONCLUSION

   This was an unquestionably tragic loss of life, but Mason's conduct was objectively
   reasonable under the circumstances that he faced. Consideration of all available
   evidence indicates that Mason's actions were those of an objectively reasonable officer
   following the state law, the training provided by the State of Ohio, the training provided
   by the CPD, and the recognized and accepted National Police Best Practices. Any
   outcome contrary to this would be to judge Mason by an impossible 20/20 hindsight
   standard.

   V.     MATERIALS REVIEWED

   I understand that electronic documents, videos, and images have produced with this report.
   The files contained within the following folders were provided to me by the Columbus City
   Attorney's Office, and they are the materials that I reviewed to form my opinions and to write
   this report.
          1.      Crime Lab
          2.      Crime Scene Search Unit
          3.      Criminal Cases - Braxton
          4.      Criminal Cases - Collins
          5.      Drawings & Google Maps
          6.      Franklin County Coroner
          7.      Informational Summaries
          8.      Mason Statements
          9.      Photos - Cooper
          10.     Photos - Jackson


   Expert Report of Thomas B. Paige                                                 Page 14 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 15 of 17 PAGEID #: 2994




          11.     Photos - Shoaf
          12.     Photos – Standley #1
          13.     Photos – Standley #2
          14.     Photos – Standley #3
          15.     Photos – Standley #4
          16.     Photos – Taliaferro
          17.     Property Slips, etc.
          18.     Radio
          19.     Video – Crime Cams
          20.     Video – East Broad 899
          21.     Video – East Broad 929
          22.     Video – East Broad 995
          23.     Video – Oak 899
          24.     Video – Oak 892
   I was also provided with, reviewed, and relied upon the following files within the folder
   named "Miscellaneous":

          25.     Dispatch Article 12.03.2019
          26.     PIS TMK 000008–000012 – CPD Report #173013027-001
          27.     PIS TMK 000033–000038 – Criminal Investigation Summary
          28.     PIS TMK 000066–000073 – CPD Report #160822092-005
          29.     PIS TMK 000082–000088 – CPD Report #160822744-001
          30.     PIS TMK 000117–000123 – CPD Report #160822744-002
          31.     PIS TMK 000145–000151 – CPD Report #160822744-003
          32.     PIS TMK 000152–000153 – Use of Force Report
          33.     PIS TMK 000162–000163 – Data Processing Worksheet
          34.     PIS TMK 00097–000202 – Autopsy Report
          35.     PIS TMK 000238–000245 – Preliminary Progress Report
          36.     PIS TMK 000255 – Second Progress Report
          37.     PIS TMK 000257 – Third Progress Report
          38.     PIS TMK 000262–000263 – Forensic Progress Report
          39.     PIS TMK 000264–000265 – Final Progress Report


   Expert Report of Thomas B. Paige                                             Page 15 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 16 of 17 PAGEID #: 2995




           40.    PIS TMK 001806–001807 – Recovered Firearm Report
           41.    PIS TMK 004056–004059 – CFP Report #16133509
   I also reviewed and relied upon the following:

           42.    Paige Video 42 (Casuccio)
           43.    Paige Video 43 (Combat Tuck)
           44.    Paige Video 44 (Quincy)
           45.    Paige Video 45 (Foot-Chase Bicycle)
           46.    Paige Video 46 (Passenger)
           47.    Paige Video 47(Turn-Run)
           48.    Paige Video 48 (Act vs. React)
           49.    Paige Video 49 (Officer Shot)
           50.    Paige Video 50 (Lavonia)
           51.    Paige Video 51 (Fullerton)
           52.    Paige Video 52 (Officer Shot)
           53.    Paige Video 53 (Press Conference)
           54.    Paige Image 54 (BB Gun vs Police Gun)
   VI.     QUALIFICATIONS

           For a statement of my qualifications, see the attached resume.

   VII.    COMPENSATION

           I am an employee of the City of Columbus. I have not been specially retained by
   any party in this case. To the extent I have provided or will provide expert analysis,
   consultation, or testimony on behalf of any party to this case, I have done so or will do so
   as part of the regular duties of my employment with the City. I will not be paid any
   compensation above my normal salary for any expert analysis, consultation, or testimony
   that I have provided or will provide in this matter. Moreover, I have no financial interest or
   employment interest in the outcome of this case.

   VIII.   PRIOR TESTIMONY

         I have not testified as an expert witness, either at trial or by deposition, in any other
   case during the previous 4 years. The last time I testified as an expert witness at a
   deposition was January 6, 2016, in Stevens-Rucker v. City of Columbus, et al. S.D. Ohio
   Case No. 2:14-cv-2319.



   Expert Report of Thomas B. Paige                                                  Page 16 of 17
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-30 Filed: 02/17/21 Page: 17 of 17 PAGEID #: 2996
